PER CURIAM.
Appellant appeals her convictions for official misconduct and falsifying records. We find the trial court did not abuse its discretion in denying appellant’s motion for a statement of particulars, because the motion essentially asked the state to prove its entire case before trial, and appellant failed to demonstrate a lack of notice, prejudice, surprise, or an inability to prepare an adequate defense. See Brown v. State, 473 So.2d 1260 (Fla.1985); Harrison v. State, 557 So.2d 151 (Fla. 4th DCA 1990). However, we find that appellant’s dual convictions -violate her constitutional protection against double jeopardy, as both offenses arose out of the same factual event, and each offense does not contain a separate element not contained within the other. See § 775.021(4)(a), Fla. Stat. (2011); Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). As such, we reverse and remand for the trial court to vacate appellant’s conviction and sentence for falsifying records.

Affirmed in part, reversed in part, and remanded.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.